DISMISS and Opinion Filed March 21, 2013




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-01028-CV

  REGINA LEE AND ALL OCCUPANTS OF 2542 BISHOP ALLEN LANE, DALLAS,
                       TEXAS 75237, Appellants
                                V.
                    CITIMORTGAGE, INC, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-03944-B

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellee’s motion to dismiss the appeal. Appellee contends the

appeal should be dismissed for want of prosecution. This Court may dismiss an appeal for

failure to file a clerk’s record if the reason is because an appellant has failed to pay or make

arrangements to pay the clerk’s fee for preparing the record. See TEX. R. APP. P. 37.3(b).

       On December 12, 2012, the Dallas County Clerk informed the Court that the clerk’s

record had been prepared and would be filed when appellants paid the fee for its preparation. By

letter dated December 14, 2012, the Court instructed appellants to file, within ten days, either

written verification that appellants have paid or made arrangements to pay the clerk’s fee or

written documentation that appellants have been found to be entitled to proceed without payment
of costs. We cautioned appellant that failure to provide the required documentation within the

time requested may result in dismissal of the appeal for want of prosecution. See TEX. R. APP. P.

37.3(b).

       As of today’s date, appellants have not filed a response.         Accordingly, we grant

appellee’s motion and dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b) &

42.3(b) & (c). We deny appellee’s request for damages for a frivolous appeal.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

121028F.P05




                                                2
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

REGINA LEE AND ALL OTHER                         On Appeal from the County Court at Law
OCCUPANTS OF 2542 BISHOP ALLEN                   No. 2, Dallas County, Texas
LANE, DALLAS, TEXAS 75237,                       Trial Court Cause No. CC-12-03944-B.
Appellants                                       Opinion delivered by Chief Justice Wright.
                                                 Justices Lang-Miers and Lewis participating.
No. 05-12-01028-CV       V.

CITIMORTGAGE, INC, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, CITIMORTGAGE, INC, recover its costs of this appeal
from appellants REGINA LEE AND ALL OTHER OCCUPANTS OF 2542 BISHOP ALLEN
LANE, DALLAS, TEXAS 75237.


Judgment entered March 21, 2013.




                                                 /Carolyn Wright/
                                                 CAROLYN WRIGHT
                                                 CHIEF JUSTICE




                                             3